 1   MATTHEW H. DAWSON (State Bar No. 307350)
     mdawson@kslaw.com
 2   KING & SPALDING LLP
 3   601 South California Avenue, Suite 100
     Palo Alto, CA 94304
 4   Telephone:    +1 650 422 6700
     Facsimile:    +1 650 422 6800
 5
     ZACHARY A. MCENTYRE (admitted pro hac vice)
 6
     zmcentyre@kslaw.com
 7   KING & SPALDING LLP
     1180 Peachtree Street, N.E.
 8   Atlanta, GA 30309-3521
     Tel: 404-572-4600
 9   Fax: 404-572-5100
10
     Attorneys for Defendant NATIONAL CONSUMER TELECOM &
11   UTILITIES EXCHANGE, INC.

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                 SAN FRANCISCO DIVISION
15
     PIERS BLEWITT, on behalf of himself and   Case No. 3:17-cv-1275-WHO
16   all others similarly situated,
                                               JOINT STIPULATION AND
17                Plaintiff,                   ORDER CONTINUING
                                               THE HEARING DATE ON NCTUE’S
18         v.                                  MOTION FOR SUMMARY JUDGMENT
19   NATIONAL CONSUMER TELECOM &
20   UTILITIES EXCHANGE, INC.,

21                Defendant.

22

23

24

25

26

27

28
     STIP. CONTINUING HEARING DATE                             CASE NO. 3:17-CV-1275-WHO
 1                       JOINT STIPULATION AND [PROPOSED] ORDER

 2          Through their respective counsel, and pursuant to Local Rules 6-2 and 7-12, Plaintiff

 3   Piers Blewett and Defendant National Consumer Telecom & Utilities Exchange, Inc.

 4   (“NCTUE”) submit this stipulated request for an order changing time.

 5          WHEREAS, the Court previously ordered that any motions for summary judgment be

 6   heard on November 14, 2018 at 2:00 PM;

 7          WHEREAS, NCTUE filed a Motion for Summary Judgment on September 19, 2018;

 8          WHEREAS, the Plaintiff filed a brief opposing NCTUE’s Motion for Summary

 9   Judgment on October 3, 2018;

10          WHEREAS, the Court granted the parties’ joint request that the deadline for NCTUE to

11   file its reply brief be extended by seven days until October 17, 2018;

12          WHEREAS, NCTUE filed a reply brief in support of its motion for summary judgment

13   on October 17, 2018; and

14          WHEREAS, the parties are currently engaged in worthwhile settlement discussions that

15   both parties are hopeful will bear fruit if given more time;

16          The parties stipulate through respective counsel, subject to the approval of the Court, that

17   the hearing date for NCTUE’s motion for summary judgment be continued until January 23,

18   2019 at 2:00 PM.

19          With apologies to the Court for any inconvenience, the parties also respectfully request

20   relief from the requirement in Local Rule 6-1(b) that “[a]ny stipulated request or motion which

21   affects a hearing or proceeding on the Court’s calendar must be filed no later than 14 days before

22   the scheduled event.”

23

24

25

26

27

28
     STIP. CONTINUING HEARING DATE                   1                        CASE NO. 3:17-CV-1275-WHO
 1   Dated: November 5, 2018             Respectfully submitted,
 2
                                         KING & SPALDING LLP
 3
                                         __________/s/____________________
 4                                       Matthew H. Dawson
                                         601 S. California Ave., Suite 100
 5                                       Palo Alto, CA 94304
                                         Telephone: (650) 422 6700
 6
                                         Facsimile: (650) 422 6800
 7
                                         Attorney for Defendant National Consumer
 8                                       Telecom & Utilities Exchange, Inc.
 9

10                                       FRANCIS & MAILMAN, P.C.

11                                       ________/s/_______________________
                                         John Soumilas (admitted pro hac vice)
12                                       100 South Broad Street, Suite 1902
                                         Philadelphia, PA 19110
13                                       Telephone: (215) 735 8600
14                                       Facsimile: (215) 940 8000
                                         jsoumilas@consumerlawfirm.com
15

16                                       Attorney for Plaintiff Piers Blewett
17
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
18

19
             November 8
     Dated: ______________, 2018         __________________________________
20                                       The Honorable William H. Orrick
                                         U.S. District Court Judge, Northern District of
21                                       California
22

23

24

25

26

27

28
     STIP. CONTINUING HEARING DATE   2                         CASE NO. 3:17-CV-1275-WHO
